              Case 1:21-mc-50658-TLL ECF No. 3, PageID.37 Filed 05/10/21 Page 1 of 30
                                                                   AUSA:      William J. Vailliencourt Jr.   Telephone: (313) 920-3193
AO 106 (Rev. 04/10) Application for a Search Warrant   Task Force Officer:    Evan Zapolski                  Telephone: (989) 439-5276


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                          Eastern District of Michigan

              In the Matter of the Search of                            )
         (Briefly describe the property to be searched                  )
          or identify the person by name and address)                   )          Case No. 21-cr-50658-2
218 Storch Street, Saginaw, MI 48602.                                   )
                                                                        )
                                                                        )
                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
See ATTACHMENT A.

located in the              Eastern               District of               Michigan              , there is now concealed (identify the
person or describe the property to be seized):
See ATTACHMENT B.

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               ✔ contraband, fruits of crime, or other items illegally possessed;
                  ✔ property designed for use, intended for use, or used in committing a crime;
                      a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
            Code Section                                                           Offense Description
18 U.S.C. §§ 2251, 2252, and/or 2252A                    Child pornography


          The application is based on these facts:
See attached AFFIDAVIT.

           ✔ Continued on the attached sheet.
                 Delayed notice         days (give exact ending date if more than 30 days:                                ) is requested
                 under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                 Applicant’s signature
                                                                                       Evan Zapolski, Task Force Officer-FBI
                                                                                                 Printed name and title
Sworn to before me and signed in my presence
and/or by reliable electronic means.

                 May 10, 2021
Date:
                                                                                                   Judge’s signature
City and state: Flint, Michigan                                                         Curtis Ivy, Jr., U. S. Magistrate Judge
                                                                                                 Printed name and title
   Case 1:21-mc-50658-TLL ECF No. 3, PageID.38 Filed 05/10/21 Page 2 of 30




          AFFIDAVIT IN SUPPORT OF SEARCH WARRANT AT
              218 STORCH STREET, SAGINAW, MI 48602


      I, Evan Zapolski, a Detective Trooper with the Michigan State Police, and a

Task Force Officer with the Federal Bureau of Investigation, being duly sworn,

hereby depose and state as follows:


              INTRODUCTION AND AGENT BACKGROUND

    1. I am employed as a Detective Trooper (D/Tpr) with the Michigan State

   Police, and a Task Force Officer (TFO) with the Federal Bureau of

   Investigation (FBI), and have been so employed since May 2013. I have been

   assigned to the Michigan State Police Internet Crimes against Children

   Taskforce since February 2017, and have been a Task Force Officer with the

   FBI’s Crimes against Children Taskforce since March 2019. I have received

   training in the area of child pornography and child exploitation and have

   observed and reviewed numerous examples of child pornography (as defined in

   18 U.S.C. § 2256) in all forms of media including computer media. I have been

   involved with several investigations regarding child pornography and the

   exploitation of children through the internet.


                          STATUTORY AUTHORITY

       2. This investigation concerns alleged violations of 18 U.S.C. §§ 2251,

   2252, and 2252A, relating to material involving the sexual exploitation of
                                          1
Case 1:21-mc-50658-TLL ECF No. 3, PageID.39 Filed 05/10/21 Page 3 of 30




minors. The facts in this affidavit come from my personal observations, my

training and experience, and information obtained from other agents and

witnesses. Since this affidavit is being submitted for the limited purpose of

securing a search warrant, I have not included each and every fact known to

me concerning this investigation. I have set forth only the facts that I believe

are necessary to establish probable cause to believe that evidence and

instrumentalities of violations of 18 U.S.C. §§ 2251, 2252, and 2252A

described in Attachment B are presently located at 218 Storch Street, Saginaw,

Saginaw County, Michigan 48602, in the Eastern District of Michigan (the

“Target Residence”). The Target Residence is described as a one-story house

with beige siding, gray shingles, and white window trim. The Target

Residence has a detached garage that is on the south side of the residence. The

front storm door and garage door are white in color. There are porch columns

that have a stone base. The numbers “218” are displayed on the stone base for

the porch column nearest the driveway. The house sits on the south side of

Storch Street. The Target Residence is the second house to the south of Adams

Boulevard. It is also described in Attachment A and pictured in Attachment A

as well.

BACKGROUND ON COMPUTERS AND CHILD PORNOGRAPHY

   3. Based on my knowledge, training, and experience in child exploitation


                                      2
Case 1:21-mc-50658-TLL ECF No. 3, PageID.40 Filed 05/10/21 Page 4 of 30




and child pornography investigations, and the experience and training of other

law enforcement officers with whom I have had discussions, computers,

computer technology, and the Internet have revolutionized the manner in which

child pornography is produced and distributed.

   4. Computers basically serve five functions in connection with child

pornography: production, communication, distribution, storage and social

networking.

   5. Child pornographers can transpose photographic images from a camera

into a computer-readable format with a scanner. With digital cameras, the

images can be transferred directly onto a computer. A modem allows any

computer to connect to another computer through the use of telephone, cable,

or wireless connection. Through the Internet, electronic contact can be made

to literally millions of computers around the world.

   6. The computer's ability to store images in digital form makes the

computer itself an ideal repository for child pornography. The size of the

electronic storage media (commonly referred to as the hard drive) used in

home computers has grown tremendously within the last several years. These

drives can store thousands of images at very high resolution.

   7. The Internet affords collectors of child pornography several different

venues for obtaining, viewing and trading child pornography in a relatively


                                     3
Case 1:21-mc-50658-TLL ECF No. 3, PageID.41 Filed 05/10/21 Page 5 of 30




secure and anonymous fashion.

   8. Collectors and distributors of child pornography also use online resources

to retrieve and store child pornography, including services offered by Internet

Portals such as Google, Yahoo! and Hotmail, among others. The online

services allow a user to set up an account with a remote computing service that

provides e-mail services as well as electronic storage of computer files in any

variety of formats. A user can set up an online storage account from any

computer with access to the Internet. Evidence of such online storage of child

pornography is often found on the user's computer. Even in cases where online

storage is used, however, evidence of child pornography can be found on the

user's computer in most cases.

   9. As with most digital technology, communications made from a computer

are often saved or stored on that computer. Storing this information can be

intentional, for example, by saving an e-mail as a file on the computer or

saving the location of one's favorite websites in “bookmarked” files. Digital

information can also be retained unintentionally. Traces of the path of an

electronic communication may be automatically stored in many places, such as

temporary files or ISP client software, among others. In addition to electronic

communications, a computer user's Internet activities generally leave traces in

a computer's web cache and Internet history files. A forensic examiner often


                                      4
Case 1:21-mc-50658-TLL ECF No. 3, PageID.42 Filed 05/10/21 Page 6 of 30




can recover evidence that shows whether a computer contains peer-to-peer

software, when the computer was sharing files, and some of the files that were

uploaded or downloaded. Computer files or remnants of such files can be

recovered months or even years after they have been downloaded onto a hard

drive, deleted, or viewed via the Internet. Electronic files downloaded to a

hard drive can be stored for years at little or no cost. Even when such files

have been deleted, they can be recovered months or years later using readily

available forensic tools. When a person “deletes” a file on a home computer,

the data contained in the file does not actually disappear; rather, that data

remains on the hard drive until it is overwritten by new data. Therefore,

deleted files, or remnants of deleted files, may reside in free space or slack

space – that is, in space on the hard drive that is not allocated to an active file

or that is unused after a file has been allocated to a set block of storage space –

for long periods of time before they are overwritten. In addition, a computer’s

operating system may also keep a record of deleted data in a “swap” or

“recovery” file. Similarly, files that have been viewed via the Internet are

automatically downloaded into a temporary Internet directory or “cache.” The

browser typically maintains a fixed amount of hard drive space devoted to

these files, and the files are only overwritten as they are replaced with more

recently viewed Internet pages. Thus, the ability to retrieve residue of an


                                       5
Case 1:21-mc-50658-TLL ECF No. 3, PageID.43 Filed 05/10/21 Page 7 of 30




electronic file from a hard drive depends less on when the file was downloaded

or viewed than on a particular user’s operating system, storage capacity, and

computer habits.

 BACKGROUND OF INVESTIGATION AND PROBABLE CAUSE

      10. On April 20, 2021, Michigan Department of Corrections (MDOC)

Agent Jon Brown contacted MDOC parolee Joshua Wazny, hereinafter

referred to as Wazny, at his residence, 218 Storch St, Saginaw, MI 48602.

Brown advised that although MDOC believes that Wazny’s brother may also

reside there, there were no other persons present at the residence.

      11. Wazny is on the Michigan Sex Offender Registry for a 2016

conviction of Criminal Sexual Conduct – Second Degree (Person Under 13).

Because of this conviction, Wazny is on parole through MDOC.

      12. As part of his parole, Wazny is subject to search under MDOC

condition 4.2 which states:

      a. Written Consent to Search the Parolee’s person and/or property, MCL

791.236(1): I voluntarily consent to a search of my person and property upon

demand by a peace officer or parole officer. If I do not sign this written

consent, I understand that my parole may be rescinded or revoked.




                                      6
Case 1:21-mc-50658-TLL ECF No. 3, PageID.44 Filed 05/10/21 Page 8 of 30




      13. On April 20, 2021, Agent Brown seized an HP laptop, model:

Pavillion ZE4800 from the residence and an LG cellular phone model:

L322DL containing a removeable 16 GB micro SD card from Wazny’s person.

      14. While on scene, Agent Brown asked Wazny if there would be

anything on his cell phone that would violate his parole. Wazny said “there

may be some child porn.”

      15. On April 26, 2021, Agent Brown and MSP Digital Forensic Analyst

(DFA) Pitt began the analysis of the HP laptop Pavillion ZE4800. Agent

Brown and DFA Pitt removed the Hitachi hard drive from the laptop and

created a forensic image file. A forensic image is an exact copy of digital

media. An analysis was not completed of the image file or the hard drive.

      16. On April 27, 2021, MSP Detective Sergeant (D/Sgt.) David

Vergison utilized forensic tools to complete a full data extraction from the LG

cell phone model: L322DL. On April 28, 2021, Agent Brown began reviewing

the data extraction. Agent Brown found child pornography files and stopped

his examination pending a search warrant. Agent Brown described three

images that he located and they are described as follows:

      a. Filename: imgcache0_embedded_1341.jpg




                                     7
Case 1:21-mc-50658-TLL ECF No. 3, PageID.45 Filed 05/10/21 Page 9 of 30




            i. This image is of a nude white female child approximately 8-10

               years of age with her legs exposing her vaginal area. The focus

               of the image is of the exposed vaginal area.

      b. Filename: imgcache0_embedded_1356.jpg

            i. This image contains 2 smaller images with the top image being

               a toddler 1-3 years old lying on her back naked from the waist

               down and legs upright. The toddlers vaginal area is exposed

               with an adult person’s hand spreading the vagina open with the

               toddlers hand on top of the adult hand. The bottom image

               depicts what looks like 2 female toddlers age 2-5 years old.

               Both toddlers are naked. The toddler on the right has an open

               mouth on the toddler of the lefts exposed vaginal area.

      c. Filename: imgcache0_emdedded_1347.jpg

            i. This image is of a white female child approximately 8-10 years

               of age nude from the waist down lying on her back with her

               legs upright exposing her vaginal area. The focus of the image

               is of the exposed vaginal area.

      17. Prior to the data extraction of the cell phone, a removeable 16 GB

micro SD card was removed from the LG cell phone. The SD card was not

analyzed until a search warrant authorizing it was obtained.


                                     8
Case 1:21-mc-50658-TLL ECF No. 3, PageID.46 Filed 05/10/21 Page 10 of 30




       18. On April 28, 2021, D/Tpr. Bledsoe and I interviewed Wazny at the

 Saginaw County Jail. Wazny waived his Miranda Rights prior to questioning.

 Wazny admitted to using his cell phone to obtain child pornography and saving

 child pornography to the SD card. Wazny also admitted to using the HP laptop

 to view child pornography.

       19. On May 6, 2021, a search warrant was authorized to continue to the

 analysis of the LG cell phone, to extract the data from the 16 GB micro SD

 card, and to analyze the image file of the Hitachi hard drive from the HP

 laptop.

       20. Pursuant to that search warrant, on May 7, 2021, I located 6 files of

 child pornography on the LG cell phone. I located the same 6 files on the 16

 GB micro SD card. I located the 3 original images found by Agent Brown and

 three additional images. Of the images located, 5 images on the micro SD card

 were within a folder titled, “transfur.” I know from training and experience

 that micro SD cards are easily removeable from Android mobile devices.

 Micro SD cards are a quick and easy method of transfer images and videos

 between cell phones, tablets, and computers.

       21. During the interview on April 28, 2021, Wazny admitted to using

 Kik to trade in child pornography and that he had downloaded the Kik

 application. Kik is a mobile messaging application in which users can trade


                                      9
Case 1:21-mc-50658-TLL ECF No. 3, PageID.47 Filed 05/10/21 Page 11 of 30




 images and videos with individual users and groups of users. The Kik

 application was not located on the LG cell phone. Also during the interview,

 Wazny provided his mother’s telephone number as (989)522-0436. Wazny

 specifically denied that there were any other devices at his residence and

 indicated there would be less than 100 images on the SD card.

       22. On May 7, 2021, I began listening to the calls Wazny placed while

 in the Saginaw County Jail. Prior to the start of each call, the automated

 service informs the caller that the call may be monitored or recorded. On April

 22, 2021, Wazny called (989)522-0436 at 7:15 PM. I reviewed the LG phone

 extraction and this phone number is saved as “Angela Wazny (Mom)” in the

 contacts. In this jail call, Wazny told his mother, Angela, to look in his

 basement for a “wad” of towels. He instructed her not to unwrap the towels.

 He instructed her to put the towels in a bag and to place the bag in his room.

 Later in the call, Angela asked Wazny, “what about your other phone?”

 Wazny responded, “I don’t know what you’re talking about, that’s the one they

 have.”

       23. According to the Michigan Secretary of State, Joshua Wazny is the

 only listed resident of 218 Storch Street, Saginaw, Michigan. According to

 Agent Brown, Wazny’s parole officer, Wazny reports to MDOC that he resides

 at that address.


                                       10
Case 1:21-mc-50658-TLL ECF No. 3, PageID.48 Filed 05/10/21 Page 12 of 30




    24. I believe that there is probable cause that there are additional electronic

 devices at the Target Residence and that those devices likely contain child

 pornography, because collectors of child pornography will often use multiple

 devices and mediums to store and view child pornography.

    25. I am aware that many computers and electronic storage devices today,

 such as laptop computers, tablets, telephones, external drives and thumb drives,

 are portable. I also know from my training and experience that these devices

 are often stored in vehicles to prevent other users in the home from discovering

 the existence of the child pornography collection. According to the Michigan

 Secretary of State, Wazny has a 2011 Buick Regal (no reg plate, VIN:

 2G4GW5EV6B9165344) registered in his name. While there were no vehicles

 observed on May 7, 2021 during surveillance, the garage door was closed.

 Therefore, this application seeks permission to search vehicles located at or

 near the premises that fall under the dominion and control of the person or

 persons associated with said premises. The search of these vehicles is to

 include all internal and external compartments and all containers that may be

 associated with the storage of child pornographic materials or their

 instrumentalities contained within the aforementioned vehicles.

    26. I know based on my training, knowledge and experience, that

 individuals engaged in illegal possession, receipt and distribution of child


                                       11
Case 1:21-mc-50658-TLL ECF No. 3, PageID.49 Filed 05/10/21 Page 13 of 30




 pornography frequently maintain secured locations which they believe are safe

 from detection by law enforcement agencies. These locations can range from

 "safe houses", to locked rooms in a residence, locked storage cabinets, or

 safety deposit boxes, to name a few. I know that individuals engaged crimes

 against children will go to great lengths to conceal and protect materials

 associated with their illegal activity such as travel records, gift receipts, and

 documents reflecting names, addresses, and/or other identifying information

 such as email addresses, and cellular phone numbers, as well as photographs of

 victims and other images used to groom and entice minors to engage in

 sexually explicit activity about their illegal activities. This type of material is

 frequently stored in a place which they perceive to be safe from seizure by law

 enforcement agencies. I know that collectors of child pornography often keep

 their collection of images under lock and key in secure places such as cabinets,

 drawers, or safes.

    CHILD PORNOGRAPY COLLECTOR CHARACTERISTICS

       27. Based upon my knowledge, experience, and training in child

 exploitation and child pornography investigations, and the training and

 experience of other law enforcement officers with whom I have had

 discussions, there are certain characteristics common to individuals involved in

 the receipt and collection of child pornography:


                                        12
    Case 1:21-mc-50658-TLL ECF No. 3, PageID.50 Filed 05/10/21 Page 14 of 30




            a. Child pornography collectors may receive sexual gratification,

     stimulation, and satisfaction from contact with children; or from fantasies they

     may have viewing children engaged in sexual activity or in sexually suggestive

     poses, such as in person, in photographs, or other visual media; or from

     literature describing such activity.

            b. Collectors of child pornography may collect sexually explicit or

     suggestive materials, in a variety of media, including photographs, magazines,

     motion pictures, videotapes, books, slides and/or drawings or other visual

     media. Child pornography collectors oftentimes use these materials for their

     own sexual arousal and gratification. Further, they may use these materials to

     lower the inhibitions of children they are attempting to seduce, to arouse the

     selected child partner, or to demonstrate the desired sexual acts.

            c. Child pornography collectors typically retain pictures, films,

     photographs, negatives, magazines, correspondence, books, tape recordings,

     mailing lists, child erotica 1, and videotapes for many years.

            d. Likewise, collectors of child pornography often maintain their

     collections that are in a digital or electronic format in a safe, secure and private


1
  “Child erotica,” as used in this affidavit, is defined as materials or items that are sexually
arousing to certain individuals but which are not in and of themselves obscene or do not
necessarily depict minors in sexually explicit poses or positions. Such material may include
non-sexually explicit photographs (such as minors depicted in undergarments in department
store catalogs or advertising circulars), drawings, or sketches, written descriptions/stories, or
journals.

                                                 13
Case 1:21-mc-50658-TLL ECF No. 3, PageID.51 Filed 05/10/21 Page 15 of 30




 environment. These collections are often maintained for several years and are

 kept close by, usually at the collector’s residence, to enable the collector to

 view the collection, which is valued highly.

       e. Child pornography collectors also may correspond with and/or meet

 others to share information and materials; rarely destroy correspondence from

 other child pornography distributors/collectors; conceal such correspondence

 as they do their sexually explicit material; and often maintain lists of names,

 addresses, and telephone numbers of individuals with whom they have been in

 contact and who share the same interests in child pornography.

       f. Collectors of child pornography prefer not to be without their child

 pornography for any prolonged time period. This behavior has been

 documented by law enforcement officers involved in the investigation of child

 pornography throughout the world.

    28. Based on this investigation, Joshua Wazny was in possession of child

 pornography on April 20, 2021 during a probation search. During a jail called

 placed by Wazny, his mother asked him about his “other phone.” During the

 MDOC search, only one cell phone was seized. During an interview, Wazny

 admitted to using the mobile application Kik to trade child pornography

 however, Kik data was not located on his current cell phone. Wazny further

 specifically denied that there were any other devices located at the residence.


                                       14
Case 1:21-mc-50658-TLL ECF No. 3, PageID.52 Filed 05/10/21 Page 16 of 30




 Based on these facts and those set forth in the Background of the Investigation

 it is believed that Wazny demonstrates the characteristics of a collector of child

 pornography and that there is probable cause that he may have additional

 devices at his residence.

SPECIFICS OF SEARCH AND SEIZURE OF COMPUTER SYSTEMS

       29. Searches and seizures of evidence from computers commonly

 require agents to download or copy information from the computers and their

 components, or seize most or all computer items (computer hardware,

 computer software, and computer related documentation) to be processed later

 by a qualified computer expert in a laboratory or other controlled environment.

 This is almost always true because of the following two reasons:

       a. Computer storage devices (like hard disks, diskettes, tapes, laser

 disks, magneto opticals, and others) can store the equivalent of millions of

 pages of information. Especially when the user wants to conceal criminal

 evidence, he or she often stores it in random order with deceptive file names.

 This requires searching authorities to examine all the stored data that is

 available in order to determine whether it is included in the warrant that

 authorizes the search. This sorting process can take days or weeks, depending

 on the volume of data stored, and is generally difficult to accomplish on-site.

       b. Searching computer systems for criminal evidence is a highly


                                       15
Case 1:21-mc-50658-TLL ECF No. 3, PageID.53 Filed 05/10/21 Page 17 of 30




 technical process requiring expert skill and a properly controlled environment.

 The vast array of computer hardware and software available requires even

 computer experts to specialize in some systems and applications, so it is

 difficult to know before a search which expert should analyze the system and

 its data. The search of a computer system is an exacting scientific procedure

 that is designed to protect the integrity of the evidence and to recover even

 hidden, erased, compressed, password-protected, or encrypted files. Since

 computer evidence is extremely vulnerable to tampering or destruction (which

 may be caused by malicious code or normal activities of an operating system),

 the controlled environment of a laboratory is essential to its complete and

 accurate analysis.

       30. In order to fully retrieve data from a computer system, the analyst

 needs all magnetic storage devices as well as the central processing unit

 (CPU). In cases involving child pornography where the evidence consists

 partly of graphics files, the monitor(s) may be essential for a thorough and

 efficient search due to software and hardware configuration issues. In addition,

 the analyst needs all the system software (operating systems or interfaces, and

 hardware drivers) and any applications software which may have been used to

 create the data (whether stored on hard drives or on external media).

       31. Furthermore, because there is probable cause to believe that the


                                      16
  Case 1:21-mc-50658-TLL ECF No. 3, PageID.54 Filed 05/10/21 Page 18 of 30




   computer and its storage devices are all instrumentalities of crimes, within the

   meaning of 18 U.S.C. §§ 2251 through 2256, they should all be seized as such.

                                    CONCLUSION

          32. Based on this information, I respectfully submit that there is

   probable cause to believe that evidence of violations of Title 18, United States

   Code, Sections 2251, 2252, and 2252A will be located at the Target Residence

   described in Attachment A.

          33. Wherefore by this affidavit and application, I request that the Court

   issue a search warrant that would allow agents to search for and seize evidence

   from the Target Residence as further described in Attachment B.




                                         Evan Zapolski
                                         Task Force Officer
                                         Federal Bureau of Investigation


Subscribed and sworn to before me and/or by electronic
means on May 10, 2021.


                                       _____________________________
                                       Curtis Ivy, Jr.
                                       United States Magistrate Judge




                                         17
  Case 1:21-mc-50658-TLL ECF No. 3, PageID.55 Filed 05/10/21 Page 19 of 30




                       ATTACHMENT A
         DESCRIPTION OF THE PREMISES TO BE SEARCHED
   218 STORCH STREET, SAGINAW, MI 48602 (the “Target Residence”)

      The Target Residence is described as a one-story house with beige siding,

gray shingles, and white window trim and includes a detached garage that is on the

south side of the residence. The front storm door and garage door are white in

color. There are porch columns that have a stone base. The numbers “218” are

displayed on the stone base for the porch column nearest the driveway. The house

sits on the south side of Storch Street. The Target Residence is the second house to

the south of Adams Boulevard and is pictured below.




                                         18
  Case 1:21-mc-50658-TLL ECF No. 3, PageID.56 Filed 05/10/21 Page 20 of 30




                         ATTACHMENT B
            LIST OF ITEMS TO BE SEIZED AND SEARCHED
                 218 STORCH STREET, SAGINAW, MI 48602

      1.     All visual depictions, including still images, videos, films or
other recordings of child pornography or minors engaged in sexually
explicit conduct, as defined in Title 18, United States Code, Section 2256,
and any mechanism used for the receipt or storage of the same, including
but not limited to:

            a.     any computer, computer system and related
      peripherals; tapes, cassettes, cartridges, streaming tape,
      computer disks, disk drives, video display monitors, printers,
      modems, routers, tape drives, system disks, magnetic disks,
      internal/external hard drives, scanners, and other computer
      related operation equipment; any electronic and/or digital
      data storage devices, including but not limited to, hardware,
      software, diskettes, tapes, DVD's, CD's, flash memory devices,
      cellular telephones, tablets, and other storage mediums;

           b.    books and magazines containing visual depictions of
      minors engaged in sexually explicit conduct, as defined in 18
      U.S.C. §2256;

           c.    originals, copies, and negatives of visual depictions
      of minors engaged in sexually explicit conduct, as defined in
      18 U.S.C. §2256; and

            d.    motion pictures, films, videos, and other recordings of
      visual depictions of minors engaged in sexually explicit conduct,
      as defined in 18 U.S.C. §2256;

      2.     Information or correspondence pertaining to the possession,
receipt or distribution of visual depictions of minors engaged in sexually
explicit conduct, as defined in 18 U.S.C. § 2256, that were transmitted or
received using computer, some other facility or means of interstate or
foreign commerce, common carrier, or the U.S. mail including, but not
limited to:


                                      1
  Case 1:21-mc-50658-TLL ECF No. 3, PageID.57 Filed 05/10/21 Page 21 of 30




            a.    envelopes, letters, and other correspondence
      including, but not limited to, electronic mail, chat logs, and
      electronic messages, establishing possession, access to, or
      transmission through interstate or foreign commerce,
      including by United States mail or by computer, of visual
      depictions of minors engaged in sexually explicit conduct, as
      defined in 18 U.S.C. §2256; and,

            b.    books, ledgers, and records bearing on the
      production, reproduction, receipt, shipment, orders, requests,
      trades, purchases, or transactions of any kind involving the
      transmission through interstate or foreign commerce
      including by United States mail or by computer of any visual
      depiction of minors engaged in sexually explicit conduct, as
      defined in 18 U.S.C. §2256;

      3.    Any and all cellular telephone and the content of the any cellular
phone including but not limited to contact names, addresses and telephone
numbers, text messages, emails, calendars, notes, photographs, and any items
demonstrating ownership of the cellular telephone;

      4.    For any computer or storage medium whose seizure is
otherwise authorized by this warrant, and any computer or storage
medium that contains or in which is stored records or information that is
otherwise called for by this warrant, evidence of who used, owned, or
controlled the computer or storage medium at the time the things
described in this warrant were created, edited, or deleted, such as logs,
registry entries, configuration files, saved usernames and passwords,
documents, browsing history, user profiles, email, email contacts, "chat,"
instant messaging logs, photographs, and correspondence;

      5.   In order to search for the items described above that may be
maintained in electronic media, law enforcement personnel seek
authorization to search, copy image and seize the following items for off-site
review:

            a.    Any computer equipment and storage device capable
      of being used to commit, further or store evidence of the offense
      listed above;


                                         2
  Case 1:21-mc-50658-TLL ECF No. 3, PageID.58 Filed 05/10/21 Page 22 of 30




           b.    Any computer equipment used to facilitate the
     trans1nission, creation, display, encoding or storage of data,
     including word processing equipment, modems, docking
     stations, monitors, printers, plotters, encryption devices, and
     optical scanners;

           c.    Any magnetic, electronic or optical storage device
     capable of storing data, such as floppy disks, hard disks, tapes,
     CD's, DVD's, optical disks, printer or memory buffers, smart
     cards, PC cards, memory calculators, electronic dialers,
     electronic notebooks, and personal digital assistants;

           d.   Any documentation, operating logs and reference
     manuals regarding the operation of the computer equipment,
     storage devices or software;

           e.   Any applications, utility programs, compilers,
     interpreters, and other software used to facilitate direct or
     indirect communication with the computer hardware, storage
     devices or data to be searched;

          f.    Any physical keys, encryption devices, dongles, and
     similar physical items necessary to gain access to the computer
     equipment, storage devices or data;

           g.    Any passwords, password files, test keys, encryption
     codes or other information necessary to access the computer
     equipment, storage devices or data;

          h.    Files, records, programs, logs, electronic
     communications, scanning programs, financial records,
     hacking software, and router configuration software.

     6.    Any and all cameras, film, or other photographic equipment;

      7.    Records, in whatever form, of personal and business activities
relating to the operation and ownership of the computer systems, such as
telephone records, notes, books, diaries, reference materials, and
documents regarding purchase or repair;


                                     3
  Case 1:21-mc-50658-TLL ECF No. 3, PageID.59 Filed 05/10/21 Page 23 of 30




     8.    Records, in whatever form, pertaining to accounts held with
Internet Service Providers or of Internet use; and

      9.    Deeds, titles, bills, invoices, and other indicators of ownership
or occupancy of desktop computers, laptop computers, tablets, and other
similar devices; documents reflecting names, addresses, and telephone
numbers; bank records; all records or documents identifying the location
of safety deposit boxes or other possible repositories for pornography; and
any keys or other access devices associated with such depositories;

      10. If any safes or other locked containers are found on the premises,
locksmiths may be used to open the safe or container either on the premises, or if
reasonably necessary, any safe container may be moved off-premises to be opened.




                                        4
                   Case 1:21-mc-50658-TLL ECF No. 3, PageID.60   Filed
                                                     AUSA: William      05/10/21Jr.Page
                                                                    J. Vailliencourt     24 of 30
                                                                                     Telephone: (313) 920-3193
AO 93 (Rev. 11/13) Search and Seizure Warrant                  Task Force Officer:   Evan Zapolski                Telephone: (989) 439-5276


                                           UNITED STATES DISTRICT COURT
                                                                        for the
                                                              Eastern District of Michigan

                  In the Matter of the Search of                           )
              (Briefly describe the property to be searched                )
               or identify the person by name and address)                 )     Case No. 21-cr-50658-2
      218 Storch Street, Saginaw, MI 48602.                                )
                                                                           )
                                                                           )

                                                 SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the                         Eastern   District of        Michigan                        .
(identify the person or describe the property to be searched and give its location):

See ATTACHMENT A.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
See ATTACHMENT B.




        YOU ARE COMMANDED to execute this warrant on or before May 24, 2021                         (not to exceed 14 days)
       ✔ in the daytime 6:00 a.m. to 10:00 p.m. at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to the presiding United States Magistrate Judge on duty        .
                                                                                                 (United States Magistrate Judge)

          Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
         for       days (not to exceed 30)      until, the facts justifying, the later specific date of                                       .


Date and time issued:          May 10, 2021        2:03 pm
                                                                                                         Judge’s signature

City and state:        Flint, Michigan                                                        Curtis Ivy, Jr., U. S. Magistrate Judge
                                                                                                       Printed name and title
  Case 1:21-mc-50658-TLL ECF No. 3, PageID.61 Filed 05/10/21 Page 25 of 30




                       ATTACHMENT A
         DESCRIPTION OF THE PREMISES TO BE SEARCHED
   218 STORCH STREET, SAGINAW, MI 48602 (the “Target Residence”)

      The Target Residence is described as a one-story house with beige siding,

gray shingles, and white window trim and includes a detached garage that is on the

south side of the residence. The front storm door and garage door are white in

color. There are porch columns that have a stone base. The numbers “218” are

displayed on the stone base for the porch column nearest the driveway. The house

sits on the south side of Storch Street. The Target Residence is the second house to

the south of Adams Boulevard and is pictured below.




                                         18
  Case 1:21-mc-50658-TLL ECF No. 3, PageID.62 Filed 05/10/21 Page 26 of 30




                         ATTACHMENT B
            LIST OF ITEMS TO BE SEIZED AND SEARCHED
                 218 STORCH STREET, SAGINAW, MI 48602

      1.     All visual depictions, including still images, videos, films or
other recordings of child pornography or minors engaged in sexually
explicit conduct, as defined in Title 18, United States Code, Section 2256,
and any mechanism used for the receipt or storage of the same, including
but not limited to:

            a.     any computer, computer system and related
      peripherals; tapes, cassettes, cartridges, streaming tape,
      computer disks, disk drives, video display monitors, printers,
      modems, routers, tape drives, system disks, magnetic disks,
      internal/external hard drives, scanners, and other computer
      related operation equipment; any electronic and/or digital
      data storage devices, including but not limited to, hardware,
      software, diskettes, tapes, DVD's, CD's, flash memory devices,
      cellular telephones, tablets, and other storage mediums;

           b.    books and magazines containing visual depictions of
      minors engaged in sexually explicit conduct, as defined in 18
      U.S.C. §2256;

           c.    originals, copies, and negatives of visual depictions
      of minors engaged in sexually explicit conduct, as defined in
      18 U.S.C. §2256; and

            d.    motion pictures, films, videos, and other recordings of
      visual depictions of minors engaged in sexually explicit conduct,
      as defined in 18 U.S.C. §2256;

      2.     Information or correspondence pertaining to the possession,
receipt or distribution of visual depictions of minors engaged in sexually
explicit conduct, as defined in 18 U.S.C. § 2256, that were transmitted or
received using computer, some other facility or means of interstate or
foreign commerce, common carrier, or the U.S. mail including, but not
limited to:


                                      1
  Case 1:21-mc-50658-TLL ECF No. 3, PageID.63 Filed 05/10/21 Page 27 of 30




            a.    envelopes, letters, and other correspondence
      including, but not limited to, electronic mail, chat logs, and
      electronic messages, establishing possession, access to, or
      transmission through interstate or foreign commerce,
      including by United States mail or by computer, of visual
      depictions of minors engaged in sexually explicit conduct, as
      defined in 18 U.S.C. §2256; and,

            b.    books, ledgers, and records bearing on the
      production, reproduction, receipt, shipment, orders, requests,
      trades, purchases, or transactions of any kind involving the
      transmission through interstate or foreign commerce
      including by United States mail or by computer of any visual
      depiction of minors engaged in sexually explicit conduct, as
      defined in 18 U.S.C. §2256;

      3.    Any and all cellular telephone and the content of the any cellular
phone including but not limited to contact names, addresses and telephone
numbers, text messages, emails, calendars, notes, photographs, and any items
demonstrating ownership of the cellular telephone;

      4.    For any computer or storage medium whose seizure is
otherwise authorized by this warrant, and any computer or storage
medium that contains or in which is stored records or information that is
otherwise called for by this warrant, evidence of who used, owned, or
controlled the computer or storage medium at the time the things
described in this warrant were created, edited, or deleted, such as logs,
registry entries, configuration files, saved usernames and passwords,
documents, browsing history, user profiles, email, email contacts, "chat,"
instant messaging logs, photographs, and correspondence;

      5.   In order to search for the items described above that may be
maintained in electronic media, law enforcement personnel seek
authorization to search, copy image and seize the following items for off-site
review:

            a.    Any computer equipment and storage device capable
      of being used to commit, further or store evidence of the offense
      listed above;


                                         2
  Case 1:21-mc-50658-TLL ECF No. 3, PageID.64 Filed 05/10/21 Page 28 of 30




           b.    Any computer equipment used to facilitate the
     trans1nission, creation, display, encoding or storage of data,
     including word processing equipment, modems, docking
     stations, monitors, printers, plotters, encryption devices, and
     optical scanners;

           c.    Any magnetic, electronic or optical storage device
     capable of storing data, such as floppy disks, hard disks, tapes,
     CD's, DVD's, optical disks, printer or memory buffers, smart
     cards, PC cards, memory calculators, electronic dialers,
     electronic notebooks, and personal digital assistants;

           d.   Any documentation, operating logs and reference
     manuals regarding the operation of the computer equipment,
     storage devices or software;

           e.   Any applications, utility programs, compilers,
     interpreters, and other software used to facilitate direct or
     indirect communication with the computer hardware, storage
     devices or data to be searched;

          f.    Any physical keys, encryption devices, dongles, and
     similar physical items necessary to gain access to the computer
     equipment, storage devices or data;

           g.    Any passwords, password files, test keys, encryption
     codes or other information necessary to access the computer
     equipment, storage devices or data;

          h.    Files, records, programs, logs, electronic
     communications, scanning programs, financial records,
     hacking software, and router configuration software.

     6.    Any and all cameras, film, or other photographic equipment;

      7.    Records, in whatever form, of personal and business activities
relating to the operation and ownership of the computer systems, such as
telephone records, notes, books, diaries, reference materials, and
documents regarding purchase or repair;


                                     3
  Case 1:21-mc-50658-TLL ECF No. 3, PageID.65 Filed 05/10/21 Page 29 of 30




     8.    Records, in whatever form, pertaining to accounts held with
Internet Service Providers or of Internet use; and

      9.    Deeds, titles, bills, invoices, and other indicators of ownership
or occupancy of desktop computers, laptop computers, tablets, and other
similar devices; documents reflecting names, addresses, and telephone
numbers; bank records; all records or documents identifying the location
of safety deposit boxes or other possible repositories for pornography; and
any keys or other access devices associated with such depositories;

      10. If any safes or other locked containers are found on the premises,
locksmiths may be used to open the safe or container either on the premises, or if
reasonably necessary, any safe container may be moved off-premises to be opened.




                                        4
                   Case 1:21-mc-50658-TLL ECF No. 3, PageID.66 Filed 05/10/21 Page 30 of 30
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

                                                                   Return
Case No.:                              Date and time warrant executed:      Copy of warrant and inventory left with:
21-cr-50658-2
Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                                Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                  Executing officer’s signature


                                                                                     Printed name and title
